DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 2/17/2022 is acknowledged.
Claims 1, 8, 13, and 20 are amended.
Claims 21-24 are added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Response to Amendments
Amendments filed on 2/17/2022 are entered for prosecution. Claims 1, 2, 5-14, and 17-24 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 13 (page 9) in a reply filed 2/17/2022 have been fully considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references (Koziol) [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, 21, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koziol et al. (US 2021/0274404 A1, hereinafter Koziol).

Regarding claim 1:
Koziol teaches a method in a user equipment, the method comprising: 

receiving, at the user equipment, a handover command message (Fig. 2, Step S60 “Handover Command (Prepared Cell List)” received by the UE), where the handover command message includes at least one handover condition, and where the at least one handover condition comprises an indication that handover can occur after at least one beam failure (para. [0128] teaches wherein the CHO configuration defines a CHO preference processing which causes the handover to be executed in case of a beam failure (BF), a radio link failure (RLF) or a PHY layer problem.); and 
performing a handover procedure (Fig. 2, Step S80 “CHO Execution” performed by the UE) based on the at least one handover condition, wherein the at least one handover condition further comprises at least one condition for an early termination of a beam failure recovery procedure (Para. [0142] teaches wherein the settings for the CHO preference processing are indicated to the UE in connection with CHO configuration information and para. [0074] and [0146] teach wherein the settings for the CHO preference processing comprises a condition for an early termination of BFR procedure when the CHO procedure is ready before the BFR is successfully finalized.), 
wherein the method further comprises: starting the beam failure recovery procedure (para. [0074] teaches wherein “in case a beam failure is determined …, a beam failure recovery procedure may be started and simultaneously the conditional handover procedure may be started on the basis of the handover configuration information in the conditional handover preference processing based on the handover configuration information”. Accordingly, in case a beam failure is determined, a beam failure recovery (BFR) procedure is started.); 
terminating the beam failure recovery procedure based on the at least one condition for the early termination of the beam failure recovery procedure (para. [0074] teaches wherein “in case the conditional handover procedure is successful before the beam failure recovery procedure, … the beam failure recovery procedure may be skipped”. Accordingly, the beam failure recovery (BFR) procedure is skipped (corresponding to the early termination of the BFR procedure) when the conditional handover procedure is successful before the BFR procedure (corresponding to at least one condition for the early termination of the BFR procedure).); and 
performing the handover procedure based on the at least one condition for the early termination of the beam failure recovery procedure ((Fig. 2, Step S90 “Synchronization and/or Random Access” performed by the UE). Para. [0074] teaches wherein “in case the conditional handover procedure is successful before the beam failure recovery procedure, the conditional handover procedure may be completed and the beam failure recovery procedure may be skipped.” Para. [0122] teaches wherein a RACH operation is executed (or alternatively, a RACH-less HO operation is executed) with the target cell.).

Regarding claim 13:
(e.g., user equipment (UE)) (Fig. 8, UE 10) comprising: a transceiver (Fig. 8, I/O Units 102); and a controller (Fig. 8, Processor/Controller 101) coupled to the transceiver, where the apparatus is configured to perform the method of claim 1. Therefore, claim 13 is rejected under similar rationale to claim 1.

Regarding claim 21: 
As discussed above, Koziol teaches all limitations in claim 1.
	Koziol further teaches wherein a condition for the early termination of the beam failure recovery procedure indicates to terminate the beam failure recovery procedure after failing to measure reference signals above a threshold on serving and candidate beams (para. [0145] teaches wherein the CHO is started if there are no corresponding beam in the serving cell (i.e., serving and candidate beams) which are above a defined RSRP threshold. Accordingly, if there are no corresponding beams, the BFR processing is skipped (i.e., terminated) and the CHO is started, which is one of the CHO preference processing conditions for the early termination of the BFR procedure.).

Regarding claim 23:
	Claim 23 is directed towards an apparatus configured to perform the method of claim 21. Therefore, claim 23 is rejected under similar rationale to claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 5-12, 14-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol in view of Hajir et al. (WO 2018/175721 A1, hereinafter Hajir).

Regarding claim 2:
As discussed above, Koziol teaches all limitations in claim 1.
Koziol does not explicitly teach wherein the at least one handover condition further comprises an indication that handover can occur when recovery from beam failure is not successful 
In the same field of endeavor, Hajir teaches wherein the at least one handover condition further comprises an indication that handover can occur when recovery from beam failure is not successful (see, Hajir: para. [0134], “a WTRU may be configured to select a conditional reconfiguration associated with a target cell or neighbor cell when beam recovery fails in the serving cell.” Para. [0135], “A WTRU may also be configured to apply a conditional reconfiguration based on a trigger condition that includes beam management status of the serving cell and the quality of a target cell above a threshold. In an example, beam management status may indicate that the serving beam failed in the source cell and no candidate beam from the source cell is above a threshold. In another configuration, the beam management status may indicate that the beam recovery is not successful within a predefined time or within a preconfigured number of recovery attempts.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to include the teachings of Hajir in order to immediately apply or execute the HO without waiting for the associated triggering condition which allows a network to trigger a HO using compressed signaling (see, Hajir: para. [0118]). 

Regarding claim 5:
As discussed above, Koziol teaches all limitations in claim 1.
Koziol does not explicitly teach wherein the at least one handover condition includes at least one selected from beam failure recovery failing in a serving cell for a configured number of times, and beam failure recovery failing in a serving cell for a configured duration of time.
	In the same field of endeavor, Hajir teaches wherein the at least one handover condition includes at least one selected from beam failure recovery failing in a serving cell for a configured number of times, and beam failure recovery failing in a serving cell for a configured duration of time (see, Hajir: Para. [0135] teaches wherein “A WTRU may also be configured to apply a conditional reconfiguration based on a trigger condition that includes beam management status of the serving cell … the beam management status may indicate that the beam recovery is not successful within a predefined time or within a preconfigured number of recovery attempts.”).
Koziol to include the teachings of Hajir in order to immediately apply or execute the HO without waiting for the associated triggering condition which allows a network to trigger a HO using compressed signaling (see, Hajir: para. [0118]). 

Regarding claim 6:
As discussed above, Koziol in view of Hajir teaches all limitations in claim 5.
	Hajir further teaches wherein beam failure recovery failure comprises an unsuccessful random access channel procedure on candidate beam (see, Hajir: para. [0178] teaches wherein the WTRU performing retransmission with power ramping on candidate beam upon failure or inability to receive a response to a transmitted random access preamble (that is, unsuccessful random access channel procedure) based on a given number of maximum RACH retransmission attempts and/or a guard timer such as T304 before determining beam failure recovery failure.).

Regarding claim 7:
As discussed above, Koziol teaches all limitations in claim 1.
Koziol does not explicitly teach wherein performing the handover procedure comprises: starting a random access completion timer, where the random access completion timer times a time allowed for completion of the 
	In the same field of endeavor, Hajir teaches wherein performing the handover procedure comprises: starting a random access completion timer, where the random access completion timer times a time allowed for completion of the handover procedure; and triggering a handover procedure at a target cell when any of the handover conditions of the at least one handover condition occur (see, Hajir: para. [0171] teaches wherein “When a trigger condition is satisfied, the WTRU may apply the conditional reconfiguration and start a timer, such as timer T304 or the like. The WTRU may access the target cell associated with the trigger condition using selected random access resources.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to include the teachings of Hajir in order to determine the success or the failure of the random access procedure at the target cell (see, Hajir: para. [0171]). 

Regarding claim 8:
As discussed above, Koziol teaches all limitations in claim 1.
Koziol does not explicitly teach wherein detecting an event that triggers the first handover condition of the at least one handover condition, wherein performing the handover procedure comprises starting the handover procedure in response to detecting the event that triggers the first handover condition.
Hajir teaches wherein detecting an event that triggers the first handover condition of the at least one handover condition, wherein performing the handover procedure comprises starting the handover procedure in response to detecting the event that triggers the first handover condition (see, Hajir: Abstract teaches wherein “The conditional reconfiguration message may be stored and the WTRU monitors trigger quantities of the serving cell and the target cell for the trigger condition being met. When the trigger condition is met within a validity period, then the WTRU applies the received configuration information and starts the handover to the target cell.”; Claim 7 teaches wherein “the trigger condition includes a trigger quantity value for handover to the target cell and the handover begins when the trigger quantity value of the target cell is offset by a predetermined amount to the serving cell.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to include the teachings of Hajir in order to immediately apply or execute the HO without waiting for the associated triggering condition which allows a network to trigger a HO using compressed signaling (see, Hajir: para. [0118]). 

Regarding claim 9:
As discussed above, Koziol teaches all limitations in claim 1.
Koziol does not explicitly teach wherein the at least one handover condition comprises failing to find at least one suitable synchronization signal 
	In the same field of endeavor, Hajir teaches wherein the at least one handover condition comprises failing to find at least one suitable synchronization signal block or channel state information reference signal resource within a current serving cell during a link reconfiguration procedure (see, Hajir: para. [0134] teaches wherein “a WTRU may perform conditional reconfiguration when a beam failure is indicated from beam management. A conditional reconfiguration may include resource configuration to perform beam recovery and a WTRU may be configured to select or apply conditional reconfiguration associated with the beams belonging to the serving cell.” Para. [0135] teaches wherein “In an example, beam management status may indicate that the serving beam failed in the source cell and no candidate beam from the source cell is above a threshold. In another configuration, the beam management status may indicate that the beam recovery is not successful within a predefined time or within a preconfigured number of recovery attempts.” Para. [0126] teaches wherein a WTRU may be configured to measure and perform conditional reconfiguration based on measurements of reference signal associated with a synchronization signal block (SSblock), for example, a synchronization signal, DMRS associated with PBCH, CSI-RS, or the like.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to Hajir in order to perform conditional reconfiguration (i.e., CHO) when the quality of a serving beam or one or more fallback or backup beams associated with the serving cell falls below a predefined threshold (see, Hajir: para. [0132]). 

Regarding claim 10:
As discussed above, Koziol teaches all limitations in claim 1.
Koziol does not explicitly teach wherein the at least one handover condition comprises measurement values of a certain number of synchronization signal blocks for a serving cell being below a configured reference signal received power threshold.
	In the same field of endeavor, Hajir teaches wherein the at least one handover condition comprises measurement values of a certain number of synchronization signal blocks for a serving cell being below a configured reference signal received power threshold (see, Hajir: para. [0124] teaches wherein “A WTRU may be configured to perform conditional reconfiguration when the reference signal measurement associated with the serving cell or beam(s) is above or below the reference signal measurement associated with another cell or beam(s) for a certain or preconfigured time duration.” Para. [0126] teaches wherein a WTRU may be configured to measure and perform conditional reconfiguration based on measurements of reference signal associated with a synchronization signal block (SSblock), for example, a synchronization signal, DMRS associated with PBCH, CSI-RS, or the like.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to include the teachings of Hajir in order to perform conditional reconfiguration (i.e., CHO) when the reference signal measurement associated with the serving cell or beam(s) (e.g., RSRP of SSBs) falls below a predefined threshold for a certain or preconfigured time duration (see, Hajir: para. [0124]). 

Regarding claim 11:
As discussed above, Koziol teaches all limitations in claim 1.
	Koziol does not explicitly teach wherein the at least one handover condition comprises measurement values of serving set beam synchronization signal blocks for a serving cell being below a configured reference signal received power threshold. 
In the same field of endeavor, Hajir teaches wherein the at least one handover condition comprises measurement values of serving set beam synchronization signal blocks for a serving cell being below a configured reference signal received power threshold (see, Hajir: para. [0124] teaches wherein “A WTRU may be configured to perform conditional reconfiguration when the reference signal measurement associated with the serving cell or beam(s) is above or below the reference signal measurement associated with another cell or beam(s) for a certain or preconfigured time duration.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to include the teachings of Hajir in order to perform conditional reconfiguration (i.e., CHO) when the reference signal measurement associated with the serving cell or beam(s) (e.g., RSRP of SSBs) falls below a predefined threshold for a certain or preconfigured time duration (see, Hajir: para. [0124]). 

Regarding claim 12: 
As discussed above, Koziol teaches all limitations in claim 1.
	Koziol does not explicitly teach wherein the at least one handover condition comprises measurement values of candidate set beam synchronization signal blocks for the cell being below a configured reference signal received power threshold. 
In the same field of endeavor, Hajir teaches wherein the at least one handover condition comprises measurement values of candidate set beam synchronization signal blocks for the cell being below a configured reference signal received power threshold (see, Hajir: para. [0132] teaches wherein “A WTRU may also be configured to perform conditional reconfiguration when the quality of a serving beam or one or more fallback or backup beams associated with the serving cell falls below a predefined threshold.” Para. [0126] teaches wherein a WTRU may be configured to measure and perform conditional reconfiguration based on measurements of reference signal associated with a synchronization signal block (SSblock), for example, a synchronization signal, DMRS associated with PBCH, CSI-RS, or the like.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to include the teachings of Hajir in order to perform conditional reconfiguration (i.e., CHO) when the quality of a serving beam or one or more fallback or backup beams associated with the serving cell falls below a predefined threshold (see, Hajir: para. [0132]). 

Regarding claim 14:
	Claim 14 is directed towards an apparatus configured to perform the method of claim 2. Therefore, claim 14 is rejected under similar rationale to claim 2.

Regarding claim 17:
	Claim 17 is directed towards an apparatus configured to perform the method of claim 5. Therefore, claim 17 is rejected under similar rationale to claim 5.

Regarding claim 18:


Regarding claim 19:
	Claim 19 is directed towards an apparatus configured to perform the method of claim 7. Therefore, claim 19 is rejected under similar rationale to claim 7.

Regarding claim 20:
	Claim 20 is directed towards an apparatus configured to perform the method of claim 8. Therefore, claim 20 is rejected under similar rationale to claim 8.

Regarding claim 22: 
As discussed above, Koziol teaches all limitations in claim 1.
	Koziol does not explicitly teach wherein the at least one handover condition further comprises an indication to prioritize certain candidate beams over other candidate beams of a target cell.
	In the same field of endeavor, Hajir teaches wherein the at least one handover condition further comprises an indication to prioritize certain candidate beams over other candidate beams of a target cell (see, Hajir: para. [0146] teaches wherein “A WTRU may implicitly determine the preference to a target cell.” and para. [0147] teaches wherein “Prioritization rules may also be defined for different target beams, different target frequencies, different RATs, or the like.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to include the teachings of Hajir in order to perform conditional reconfiguration (i.e., CHO) with a strongest beam, for example, to prevent unnecessary configurations due to transient nature of a trigger condition (see, Hajir: para. [0147]). 

Regarding claim 24:
	Claim 24 is directed towards an apparatus configured to perform the method of claim 22. Therefore, claim 24 is rejected under similar rationale to claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471